Citation Nr: 0534835	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  05-21 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg deformity due to infantile paralysis by reason of 
aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.

This case is remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in April 1945, the RO denied the 
veteran's claim for service connection through aggravation of 
a left leg deformity that resulted from infantile paralysis; 
the veteran did not appeal the RO's April 1945 rating 
decision.

2.  The evidence associated with the claims file subsequent 
to the April 1945 rating decision is so significant that it 
must be considered to fairly decide the veteran's claim of 
entitlement to service connection for a left leg deformity 
due to infantile paralysis by reason of aggravation.


CONCLUSIONS OF LAW

1.  The April 1945 rating decision which denied entitlement 
to service connection for a left leg deformity due to 
infantile paralysis by reason of aggravation is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the April 1945 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a left leg deformity, due to infantile 
paralysis by reason of aggravation, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  



II.  New and material evidence

Service connection for a left leg deformity due to infantile 
paralysis by reason of aggravation was denied in an April 
1945 VA rating decision.  The veteran was notified of the 
decision and of his appellate rights, but he did not appeal.  
Therefore, the April 1945 rating decision is final.  
38 U.S.C.A. § 7105.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  Further, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the April 1945 RO 
decision consisted of the following:

Service medical records which show that at induction the 
veteran stood with a slight tilt to the left.  This was 
judged to probably be congenital.

A March 1945 Report of Medical Survey indicated that the 
veteran was admitted to the sick list in February 1945 aboard 
the USS Hill with the diagnosis of deformity, acquired, left 
leg.  He complained of left leg pain.  According to the 
veteran, he had poliomyelitis at 5 years of age and was 
confined to his bed for one year.  Following this he 
developed a deformity of the left leg, with atrophy of the 
muscles and shortening of the tendo Achilles, so that his 
heel did not reach to the floor.  

During the veteran's first admission in July 1944, and after 
completing more than one year of active duty service, a 
tendonotomy was performed to lengthen the tendo Achilles.  
Since that time he was able to place his foot flat with his 
heel on the ground.  

On resuming sea duty, his complaints of pain returned on 
standing and during rough weather.  The veteran's health 
record showed three admissions to the sick list for the same 
complaint.  The medical board concluded that in view of the 
fact that the veteran's leg was improved over its condition 
at time of enlistment, that he had failed to perform routine 
duties after repeated trials, and that his complaints 
persisted on even moderate activity, they were of the opinion 
that the veteran was not physically able to perform duties 
incidental to service.  He was not recommended for service 
retention.

The April 1945 rating decision noted that even though the 
veteran received hospital treatment and an operation on his 
left leg, it was clearly shown that he was benefitted by his 
hospitalization and was shown to be of better physical 
condition after the operation than at the time of induction 
and did not show aggravation of the infantile paralysis.  

Evidence received since the April 1945 rating decision 
includes:

A September 2003 VA examination which indicated that the 
veteran reported being injured while in service requiring 
surgery on his left ankle.  The veteran did not mention his 
infantile paralysis.  The examiner noted that the veteran had 
a large surgical scar over the Achilles tendon and there was 
a scar formation.  It appeared that the scar was somewhat 
adherent to the Achilles tendon and the examiner had 
difficulty feeling the tendon versus the scar tissue.  The 
heel was not tender.  The Achilles tendon was not tender and 
the examiner indicated that he did not feel a definite 
defect, but because of all the scar formation it was 
difficult to know for sure.  X-rays showed degenerative joint 
disease and vascular calcification.  

As the September 2003 VA examination found residuals of the 
tendon that was repaired in service, the Board finds that to 
fairly assess the evidence, the claim must be re-opened and 
reviewed on the basis of the entire record. 

Accordingly, applying the process of review contemplated by 
38 C.F.R. § 3.156(c), it is concluded that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a left leg deformity 
due to infantile paralysis, by reason of aggravation.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left leg deformity due to infantile paralysis, by reason of 
aggravation.  


REMAND

A remand is necessary in this case so that a VA examination 
can be scheduled.  The veteran contends that his left leg 
condition was aggravated while in service.  However, he has 
not had a VA examination to determine the whether his 
disability was so aggravated.  Therefore, further development 
of the medical record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination.  It is 
imperative that the claims file and a 
copy of this remand be made available to 
the examiner for review in connection 
with the examination.  All indicated 
special studies and tests must be 
accomplished.  The examination report 
must:  :

List all orthopedic and neurological 
disorders affecting the veteran's 
left leg.  For each diagnosis the 
examiner is to offer an opinion 
whether it is at least as likely as 
not (i.e., is there a 50/50 chance) 
that the disorder is the result of 
an in-service disease or injury.  If 
any diagnosed disorder existed prior 
to service, the examiner must 
address whether there was an 
increase in disability during the 
veteran's active service, and if so, 
whether the increase beyond the 
natural progression of the disorder.  
In offering any opinion the examiner 
must carefully consider all of the 
evidence of record, to particularly 
include the service medical records, 
some of which appear to suggest that 
the appellant reported increased 
pain following the in-service tendon 
surgery.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


